Title: To Benjamin Franklin from David Hartley: Two Letters, [4 October 1778]
From: Hartley, David
To: Franklin, Benjamin


I.
My Dear friend
[October 4, 1778]
I thank you for yours of Sept. 3d inclosing those beautiful lines from Dante to the late Mistress of his affections, of which I feel the whole force. In return I send you another most pathetic Sonnet.


  Veteris vestigia flammae.
When the Sheep were in the fould,
And the Ky at hame,
  And all the world
  To rest were gane.
The waes of my heart,
  fell in showrs frae my EE,
  While my Gude man
  lay sound by me.
Young Jamie loved me weel,
  and sought me for his bride,
  but saving one crown,
  He had nothing beside.
To make that crown a pound,
  My Jamie gang’d to sea,
  and the crown and the pound
  were both for me.
He had not been awa’
  a year and a day
  ere my father brake his arm,
  and the Cow was Staln away.
My Mither she fell sick,
  and my Jamie at the sea,
  When auld Robin Gray
  came a courting to me.
My heart it said Nay,
  I wishd for Jamie back,

  But the wind it blew hie,
  and the Ship was a wrack.
The Ship was a wrack,
  why did not Jennie dee,
  o why was I spared
  to cry woe is me.
My father could na work,
  My Mither could na spin,
  I toild day and night,
  But their bread I could na win.
Auld Robin kept them baith,
  and with tears in his ee,
  said Jenny, for their sake,
  Oh would ye marry me.
My father loved me weel,
  My Mither could na’ speek,
  But she look’d in my face,
  Till I thought I my heart would break.
So I gave him my hand,
  tho my heart was at Sea,
  and auld Robin Gray
  Is gude man to me.
I had na been his wife
  of weeks but only four,
  when sitting so mournfully
  out at the door;
I saw my Jamie’s wraithe,
  for I did not think it he,
  till he said, I am come,
  Jenny, to marry thee.
Oh sair did we greet,
  and mickle did we say,
  He took but one kiss,
  and we tore ourselves away.
I wish I were deed,
  tho I am not like to dee,
  Oh why was I spared,
  to cry woe is me.
I gang like a ghost,
  for I canna sit to spin,

  I may not think of Jamie,
  for that would be a sin.
But I must do my best,
  a good wife to be,
  for Auld Robin Gray,
  is very kind to me.

I have told you before that my heart is always set upon peace. In the present circumstances between the two Countries I can only think of one proposition to mediate. You may as easily imagine that the immediate and explicit acknowledgement of Independence, must be grating to this Country, as I can that America will not finally depart from it. The answer of the Congress to the Commissioners seems to imply this. What think you, of Suspending this point for five years, or seven years by a truce; and that nothing in the interim shall impeach their Independence. If such a proposition as this would bring the parties together, I think there would not be wanting a member of Parliament to propose it in the house. When you put pen to paper again, tell me how you like my Dante; and match it if you can; and the sooner the better. Your affectionate
GB
 
Addressed: To Dr Franklin
Endorsed: Hartley
Notation: Oct 4. 1778
 
II.
My Dear Friend
October 4 1778
I have received yours of the 14th of Septr. when I have any thing farther to communicate upon that Subject it shall not stop with me.
I take this as my fundamental. The two nations are not exasperated against each other, therefore peace and friendship between them are still practicable. You know my earnest desire for peace as I know yours. You know likewise my Idea for getting over the chief Stumbling block that seems to me to be in our way. You likewise know where I would treat. If any such proposition would do, I would state the Matter thus. Supposing the ministry now sincerely desirous of peace; I think they would readily catch at any plan which might save the national honour. Supposing them not sincere, if any practicable proposition could be thought of, as I have suggested to you, it might be made in parliament. I have a strong opinion of the latent goodwill between the two Countries which makes me very earnest to take every chance for peace. But the Question still remains what is practicable? I know a friend of yours that would see you before the 26th of November, if there were any the least chance of doing good. Is travelling in France as agreeable to an Englishman as it was, or if a friend were to bring an English cheese as a present, could you send any sort of Letter in the nature of a passport of hospitality, for the cheese and the bearer. Yours affectionately
GB
